2017 WI 103

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2017AP539-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Ronald L. Brandt, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Ronald L. Brandt,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST BRANDT


OPINION FILED:          December 15, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           ABRAHAMSON, J. concurs (opinion filed).
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2017 WI 103
                                                                   NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.    2017AP539-D


STATE OF WISCONSIN                             :                IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Ronald L. Brandt, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
           Complainant,
                                                                   DEC 15, 2017
      v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Ronald L. Brandt,

           Respondent.




      ATTORNEY    disciplinary      proceeding.            Attorney's         license

revoked.



      ¶1   PER CURIAM.       In this disciplinary proceeding, we are

asked to determine whether Attorney Ronald L. Brandt's license

to practice law in Wisconsin should be revoked, as discipline

reciprocal to that imposed by the Supreme Judicial Court of

Massachusetts.

      ¶2   After considering this matter and in view of Attorney

Brandt's   failure   to   respond   to   our       order    to    show    cause,      we
conclude   that   Attorney    Brandt's   license           to    practice     law     in
                                                         No.   2017AP539-D



Wisconsin should be revoked.         Given that this matter has been

resolved without a contest or the appointment of a referee, we

do not impose any costs on Attorney Brandt.

    ¶3     Attorney Brandt was admitted to the practice of law in

this state in June 1972 and in the state of Massachusetts in

January 1982.       According to information provided to the State

Bar of Wisconsin, Attorney Brandt most recently practiced law in

Massachusetts.

    ¶4     Attorney Brandt has been the subject of professional

discipline in this state on one prior occasion.            In 2011 this

court    publicly    reprimanded     Attorney   Brandt   as    discipline

reciprocal to that also imposed by the Supreme Judicial Court of

Massachusetts.       See   In   re   Disciplinary   Proceedings   Against

Brandt, 2011 WI 92, 337 Wis. 2d 43, 803 N.W.2d 845.

    ¶5     Attorney Brandt's license to practice law in Wisconsin

has been administratively suspended since October 2013 due to

his failure to pay bar dues and to file a required annual trust

account certificate.
    ¶6     The Office of Lawyer Regulation (OLR) initiated this

disciplinary proceeding by filing a complaint, order to answer,

and a motion requesting this court to issue an order directing

Attorney Brandt to show cause, in writing, under Supreme Court

Rule (SCR) 22.22(3),1 why the imposition of discipline identical
    1
        SCR 22.22(3) provides:

         (3) The supreme court shall impose the identical
    discipline or license suspension unless one or more of
    the following is present:
                                                    (continued)
                                      2
                                                                    No.    2017AP539-D



to that imposed in Massachusetts would be unwarranted.                           After

Attorney     Brandt    was   served     with     these   documents,       this   court

issued such an order to show cause on June 15, 2017.                       Our order

directed Attorney Brandt to file his response by July 5, 2017.

Attorney Brandt has not filed a response to the order to show

cause, nor has he filed any answer or motion in response to the

OLR's complaint.

      ¶7        The OLR's complaint alleges that on January 30, 2017,

the   Supreme       Judicial      Court     of     Massachusetts      indefinitely

suspended       Attorney    Brandt's    license     to   practice    law    in    that

state.      The OLR's complaint also alleges that Attorney Brandt

failed     to    notify    the   OLR   of   this   indefinite   suspension,         as

required under SCR 22.22(1).2

           (a) The procedure in the other jurisdiction was
      so lacking in notice or opportunity to be heard as to
      constitute a deprivation of due process.

           (b) There  was   such              an  infirmity   of  proof
      establishing the misconduct            or medical incapacity that
      the supreme court could               not accept as final the
      conclusion in respect to              the misconduct or medical
      incapacity.

           (c) The    misconduct   justifies                 substantially
      different discipline in this state.
      2
          SCR 22.22(1) provides:

           An attorney on whom public discipline for
      misconduct or a license suspension for medical
      incapacity has been imposed by another jurisdiction
      shall promptly notify the director of the matter.
      Failure to furnish the notice within 20 days of the
      effective date of the order or judgment of the other
      jurisdiction constitutes misconduct.


                                            3
                                                                          No.     2017AP539-D



      ¶8     According to the underlying Massachusetts disciplinary

records      attached       to    the     OLR's      complaint,          the     indefinite

suspension was the result of Attorney Brandt's misconduct in

three      client    representations,           as    well     as       his     failure    to

cooperate with the Massachusetts bar counsel and to comply with

an administrative suspension that was imposed due to his lack of

cooperation.        Because Attorney Brandt did not file an answer or

otherwise respond to the bar counsel's complaint, he was found

to be in default with respect to the allegations of misconduct

in the Massachusetts disciplinary complaint.

      ¶9     In the first client representation, a couple retained

Attorney Brandt to represent them in clearing legal title to

their    residence.         Pursuant      to    a    written      fee    agreement,       the

couple gave Attorney Brandt an advance fee of $7,500, which he

deposited     into    his    client     trust        account.       Attorney        Brandt,

however, failed to perform any substantial legal services and to

respond to the couple's several requests for information about

their matter over the course of approximately seven months.                               In
May 2015, Attorney Brandt closed his client trust account and

had the remaining balance in the account ($6,764.16) disbursed

to himself, even though he had not earned any of the remaining

funds.      Prior to withdrawing the couple's funds, Attorney Brandt

did   not    send    them    an   itemized        bill,   written        notice     of    the

intended withdrawal, or a statement of the balance of their

funds.      Attorney Brandt converted the couple's funds for his own

personal      purposes       or     for        purposes      in     other         unrelated
representations.
                                            4
                                                                  No.     2017AP539-D



    ¶10        In June 2015 Attorney Brandt vacated his law office.

He did not notify the couple.                  In July 2015, due to their

inability to contact Attorney Brandt, the couple terminated his

representation and requested a return of their file and the

advance    fee.      Despite    several       additional   attempts       to   obtain

their file and the unearned advance fee, Attorney Brandt never

responded to their requests.

    ¶11        Based on these facts, Attorney Brandt was found to

have violated the following Massachusetts Rules of Professional

Conduct (Mass. R. Prof. C.) in existence at the time of his

misconduct:       1.1, 1.2(a), 1.3, 1.4(a) and (b), 1.15(b) and (d),

1.16(d) and (e), and 8.4(c) and (h).

    ¶12        In the second client representation, Attorney Brandt

was retained in June 2013 to represent J.M. in an employment

discrimination claim.          For the first six months Attorney Brandt

failed to respond to at least nine emails sent by J.M., as well

as her numerous telephone calls.              Attorney Brandt ultimately did

file a civil action on J.M.'s behalf in February 2014, but he
failed to respond to any of the defendants' discovery requests,

to propound discovery requests to the defendants, or to depose

the defendants.       He also failed to advise J.M. of her scheduled

deposition until two days before it was to occur.                          When she

asked     to    postpone    the    deposition       so     she    could        prepare

adequately, Attorney Brandt said that was not possible because

the notice had been on his desk for over a week.                           Attorney

Brandt's       continuing   failure   to       respond     to    J.M.'s    multiple
attempts at communication over the next year ultimately led her
                                          5
                                                                           No.      2017AP539-D



to    terminate    Attorney            Brandt's     representation            and    to   hire

successor counsel, who then requested a copy of J.M.'s file.

Attorney Brandt failed to provide the file.                             Despite Attorney

Brandt's    lack    of    cooperation,        successor          counsel      was     able   to

resolve the matter in J.M.'s favor.

      ¶13   In the J.M. matter, Attorney Brandt was found to have

violated Mass. R. Prof. C. 1.1, 1.2(a), 1.3, 1.4(a) and (b), and

1.16(e).

      ¶14   The    third         client    matter       involved      Attorney       Brandt's

representation      of       a    homeowner       in    a     dispute      regarding      work

performed    at    the       homeowner's      residence.             The    fee     agreement

provided for a contingency in Attorney Brandt's favor, plus the

payment of a "non-refundable retainer" in the amount of $2,500.

The homeowner initially wished Attorney Brandt to pursue a claim

against a subcontractor due to allegedly defective work.

      ¶15   The    general         contractor          sued    the    homeowner       shortly

after Attorney Brandt had been retained.                         Attorney Brandt filed

an answer and asserted certain counterclaims against the general
contractor.       The trial court subsequently dismissed some of the

homeowner's counterclaims and gave him thirty days to join the

subcontractor      as    a       necessary    party      to    the     litigation.           The

general contractor subsequently propounded discovery requests to

the   homeowner,     to       which      Attorney       Brandt       failed    to    respond,

resulting    in    motions        to    compel.         Attorney       Brandt       failed   to

propound any discovery to the general contractor and failed to

move to join the subcontractor within the time frame established
by the court.      The general contractor then filed a second motion
                                              6
                                                                           No.     2017AP539-D



to dismiss the homeowner's counterclaims, which Attorney Brandt

failed to oppose, resulting in the granting of the motion.

    ¶16        In September 2015 counsel for the general contractor

informed the court that he had not received answers to letters

sent to Attorney Brandt for several months and that Attorney

Brandt's telephone had been disconnected.                         When Attorney Brandt

failed to notify the client or to appear at a final pre-trial

conference in December 2015, the court entered a default against

the homeowner.

    ¶17        Given the circumstances, the court directly notified

the homeowner of the default.                 The homeowner attempted multiple

times    to    contact       Attorney      Brandt,     but    he    did     not     respond.

Consequently,         the         homeowner       terminated       Attorney         Brandt's

representation and retained successor counsel, who immediately

requested      a    copy     of    the   homeowner's     client         file.       Attorney

Brandt failed to provide the file as requested.                             The homeowner

also requested a refund of the "non-refundable retainer," but

Attorney Brandt did not provide any refund.
    ¶18        Based on these facts, Attorney Brandt was found to

have violated Mass. R. Prof. C. 1.1, 1.2(a), 1.3, 1.4(a) and

(b), 1.16(d) and (e).

    ¶19        Following      receipt      of      grievances       from     the     clients

identified         above,     the     Massachusetts      bar       counsel        sent    the

grievances      to    Attorney       Brandt     and   requested         responses     within

specified time periods.                  Bar counsel also requested Attorney

Brandt   to     appear       at    bar   counsel's     office.          Attorney      Brandt
failed    to       respond    to     the   grievances        or    to    appear      at   bar
                                              7
                                                                          No.    2017AP539-D



counsel's office as requested.                    As a result of his failure to

cooperate, the Supreme Judicial Court of Massachusetts issued an

order administratively suspending Attorney Brandt's license to

practice law in that state.                The order further directed Attorney

Brandt to take certain steps within 30 days, but Attorney Brandt

failed to comply.            Attorney Brandt's lack of cooperation and his

failure to comply with the Supreme Judicial Court's suspension

order was found to have violated multiple rules of professional

conduct.

      ¶20     Under      SCR    22.22(3),         this    court   shall         impose     the

identical      discipline          or    license     suspension       imposed       on     an

attorney in another jurisdiction, unless one or more of three

exceptions apply.              Attorney Brandt has not responded to the

order    to   show      cause      or   alleged     that   any    exception        applies.

After reviewing the matter, we conclude that none of the three

exceptions     applies.            We    therefore       revoke     Attorney       Brandt's

license to practice law in Wisconsin, as the most similar form

of   discipline         to   the    indefinite       suspension       imposed       by     the
Supreme Judicial Court of Massachusetts.                      Given the resolution

of this matter without any substantial litigation, we do not

impose costs on Attorney Brandt.

      ¶21     IT IS ORDERED that the license of Ronald L. Brandt to

practice law in Wisconsin is revoked, effective the date of this

order.

      ¶22     IT   IS    FURTHER        ORDERED    that    Ronald    L.    Brandt        shall

comply with the provisions of SCR 22.26 concerning the duties of


                                             8
                                              No.   2017AP539-D



a person whose license to practice law in Wisconsin has been

revoked.




                             9
                                                                 No.    2017AP539-D.ssa




       ¶23    SHIRLEY S. ABRAHAMSON, J.               (concurring).        This is a

reciprocal         discipline   case    governed       by     Supreme    Court     Rule

(SCR) 22.22(3).           SCR 22.22(3)       requires    this    court     to    impose

"identical discipline" to that imposed by the other state.                             The

per curiam opinion does not adhere to the text of the rule.

Rather, the per curiam opinion revokes the attorney's license to

practice law "as the most similar form of discipline to the

indefinite suspension imposed by the Supreme Judicial Court of

Massachusetts."

       ¶24    I write to point out that once again the instant case

raises the question of what constitutes "identical discipline"

under SCR 22.22(3).          I suggest, as I have suggested previously,

that    the    OLR     Procedure     Review       Committee     (Professor       Marsha

Mansfield,         University   of     Wisconsin       Law    School,     Reporter),

appointed by the court in June 2016, should consider proposing a

revision      of    the   Supreme    Court       reciprocal   discipline        rule    to

govern the many instances in which this court cannot impose
discipline identical to that imposed by the other state.




                                             1
    No.   2017AP539-D.ssa




1